Citation Nr: 1609825	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to November 2005.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 by rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

In January 2016, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following the January 2016 hearing, the Veteran submitted a duplicate of a March 2010 VA opinion.  No waiver of initial AOJ consideration is necessary.  See 38 C.F.R. § 1304 (2015).  


FINDINGS OF FACT

1.  Bladder cancer was not manifest in service.

2.  First observable manifestations of bladder cancer occurred more than one year after separation from service.

3.  Evidence establishes that bladder cancer would have manifest within one year of separation from service on the basis of advancement of the disease when first definitely diagnosed.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The one year presumption of service connection for bladder cancer has been rebutted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice in a letter sent to the Veteran in February 2010.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The February 2010 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, A March 2010 opinion from a VA physician, and the Veteran's lay statements.

During the January 2016 hearing, the undersigned Veterans Law Judge clarified the issue on appeal, informed the Veteran of evidence needed to substantiate the claim, and the VLJ conducted the hearing so as to elicit testimony from the Veteran with respect to the facts and applicable law.  The VLJ also held the record open for a 60 day period for the Veteran to submit additional evidence.  The VLJ specifically identified an evidentiary defect and suggested the Veteran submit evidence that related to this defect.  Following the hearing, the Veteran submitted a duplicate of a March 2010 opinion from a VA physician.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103 (2015).

The March 2010 report contains an opinion that determines the existence of bladder cancer by competent medical evidence.  This report contains a determination of the first observable symptomatology of bladder cancer in June of 2007 with resection in July 2007.  The report contains an opinion that based on the size and grade of the tumor, or the advancement of the disease, that this tumor was present approximately six month prior to the first instance of hematuria in October 2006, which would have been April 2006.  

All the critical factors for an opinion are present and an additional after-the-fact opinion would prove nothing that is not already established.   This report reflects the examiner reviewed the Veteran's past medical history and provided opinions supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the March 2010 opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board finds that all relevant facts have been properly developed and that no further development is required to comply with the duty to assist.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include malignant tumors.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

38 C.F.R. § 3.307 (c) Prohibition of certain presumptions.  No presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. 

This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.

Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. 

Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Direct

The service treatment record shows the Veteran was examined in July 1992, April 1997, March 2000, October 2003, and September 2005.  The Veteran's genitourinary system was normal and no evidence a malignant tumor of the bladder was present.

The Veteran denied a history of blood in his urine or frequent or painful urination on a Report of Medical History dated September 2005.  

The Board finds that a malignant tumor of the bladder was not "noted" in service.  Further, the Veteran did not have characteristic manifestations of the disease entity sufficient to identify the pathology in service.

The evidence of record, including the March 2010 opinion from Dr. M.B., does not indicate that the Veteran's bladder cancer manifested in service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran does not claim to have experienced the onset of bladder cancer in service and the evidence does not support a finding of in-service incurrence of bladder cancer.

Based upon the more probative evidence of record, the Board concludes that bladder cancer was not manifest during service.  A preponderance of the evidence is against this part of the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b).

Presumptive

The Veteran contends that he manifested bladder cancer within the one year period following discharge from service.

The Veteran's post-service treatment records from the Gainesville VAMC do not show objective or subjective complaints or manifestations of bladder cancer within one year of discharge from active service.  

VA treatment records dated March 2006 indicate the Veteran denied dysuria, hematuria, nocturia, flank pain, frequency, or difficulty voiding.

A June 2006 VA examination showed a normal genital and rectal examination.

VA treatment records dated October 2006 indicate the Veteran reported normal urination without hematuria, nocturia, or dysuria.

A July 2007 treatment note indicates that the Veteran had intermittent gross hematuria, and that investigation revealed a bladder tumor.  The Veteran underwent resection in July 2007.

In support of his claim, the Veteran submitted an opinion from Dr. M.B, M.D. dated March 2010.  This opinion notes that based on the size and grade of the Veteran's tumor at resection, that this condition was likely present approximately 6 months prior to the Veteran's first report of hematuria in October 2006.

The Board notes that the Veteran denied a history of hematuria in October 2006; however, even if the Board accepts this as true, this would indicate that the Veteran's bladder cancer was present in April 2006.

The Board notes that 38 C.F.R. § 3.307 (c) is applicable here.  This regulation indicates that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. 

This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  

38 C.F.R. § 3.307 (c) is consistent with 38 U.S.C.A § 1113, where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of any of the diseases or disabilities within the purview of section 1112, 1116, 1117, or 1118 of this title, has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service-connection pursuant to section 1112, 1116, or 1118 of this title, or payments of compensation pursuant to section 1117 of this title, will not be in order.  38 U.S.C.A § 1113 (West 2014).

Here, there were no objective or subjective manifestations during service or within one year of separation.  Rather, the Veteran denied symptoms related to bladder cancer, including voiding dysfunction, voiding frequency, and hematuria, throughout the year following service.  The Board finds that there were no characteristic manifestations of the disease during service or within one year of separation to the required degree either by acceptable medical or lay evidence.  38 C.F.R. § 3.307(c) (2015).

As with all presumptions, the grant of presumptive service connection for chronic diseases that manifest to a compensable degree within one year of service is rebuttable.  38 U.S.C.A § 1113 (West 2014).  The first manifestation of bladder cancer was more than one year after separation from service.  Furthermore, based upon advancement, the tumor would not have been identifiable during service.  Rather, based upon advancement, it would have first occurred in the first post service year.  In essence, section 3.307(c) prohibits a presumption based upon a presumption.  Because the tumor first developed during the first year following service, the one year presumption is rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § .307(c).

The Board notes that 38 C.F.R. § 3.307 would not preclude finding of in-service incurrence.  However, here there is affirmative medical evidence to the contrary that the Veteran's bladder tumor developed after separation and the presumption of service connection is rebutted.  38 U.S.C.A § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  There is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bladder cancer is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


